Citation Nr: 1201643	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-38 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968 and from June 2004 to December 2005, some of which was performed under Title 10 orders.  He had additional service in the Tennessee Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2011, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 (2011).  In November 2011, after the opinion was obtained, the Board sent the Veteran a letter informing him that he had 60 days to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  Later in November 2011, the Veteran responded that he had no further argument or evidence to submit and to proceed with the adjudication of his appeal.  In December 2011, the Veteran's representative submitted a brief and also waived the remainder of the 60-day response period.  Thus, the Board will proceed with the adjudication of the appeal.


FINDINGS OF FACT

1.  The Veteran does not have type II diabetes mellitus that had its clinical onset during, or is related to, his active military service.

2.  The Veteran's type II diabetes mellitus did not manifest to a compensable degree within one year of his separation from active military service.



CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an April 2008 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the April 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, including records from both periods of active service and his service in the Army National Guard.  Additionally, treatment records have been obtained from the VA Medical Center (VAMC) in Mountain Home, Tennessee and from multiple private treatment providers identified by the Veteran.  Additionally, as noted in the introduction, a medical expert opinion was obtained in connection with the claim, the report of which is of record.  The opinion report contains sufficient evidence by which to decide the claim regarding the onset of the Veteran's diabetes mellitus and its possible relationship to military service.  Furthermore, the Veteran was afforded a hearing before the Board in March 2011, the transcript of which is also of record.  In November 2011, the Veteran indicated that he did not have any additional evidence to submit to support his claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran asserts that he has diabetes mellitus as a result of his active military service.  Specifically, he believes that it developed during his second period of active service when he was stationed in Iraq.  The Veteran acknowledges that he was diagnosed with diabetes mellitus after active duty service, but he maintains that it is due to his service.  Additionally, he states that he would have been diagnosed with diabetes mellitus within one year of separation from active service if the Mountain Home VAMC would have enrolled him at the facility in a timely manner.  Thus, the Veteran contends that service connection is warranted for diabetes mellitus.

A review of the Veteran's service treatment records from his first period of active service (March 1966 to March 1968) reveals no reference to diabetes.  The Veteran's entrance and separation examinations were normal, including the endocrine portion of the examinations.  Laboratory testing was also normal.  The lack of evidence in the service records from the Veteran's first period of service is not surprising given that diabetes mellitus was diagnosed after the second period of active service and the Veteran does not contend that his diabetes mellitus is related to his first period of active service.

Subsequent to his first period of active service, the Veteran enlisted in the Tennessee Army National Guard.  Periodic examinations conducted in the 1970s, 1980s, and 1990s were normal in regards to diabetes mellitus.  Laboratory testing was normal, including a March 1992 glucose test.  In April 2002, a periodic examination was conducted.  A fasting blood sugar test was normal and it was expressly noted that diabetes/high blood sugar was not a problem.

In 2004, the Veteran's unit was mobilized.  His second period of active service was from June 2004 to December 2005.  Multiple pre-deployment examinations were conducted and they did not note diabetes mellitus as a defect.  Because there is no clear and unmistakable evidence that the Veteran had diabetes mellitus prior to this period of active service, he is presumed to have been in sound condition at that time for this condition.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

The Veteran served in the area of Kuwait and Iraq from November 2004 to October 2005.  His service records show that his primary complaints involved prostate, urinary, and dental problems during this time period.  No reference was made to diabetes mellitus.  An April 2005 urinalysis glucose test was negative.  An October 2005 post-deployment examination was normal regarding diabetes mellitus.

Within a year of separating from active service, the Veteran sought treatment from Dr. Robert M. Strimer.  Treatment records from Dr. Strimer, dated from December 2005 to May 2006, show that the treatment was for kidney and bladder problems.  Diabetes mellitus was not referenced.

In June 2006, the Veteran underwent a general VA examination.  A review of all systems revealed diagnoses of renal insufficiency with bilateral hydroureteronephrosis, status post transurethral resection of the prostate, proteinuria, elevated prostate specific antigen, erectile dysfunction, prostatic and possible seminal vesicle calcification, a congenital anomaly of the bilateral knees, degenerative disc disease of the lumbar spine, and interdigital tinea pedis.  A separate VA audiological examination revealed bilateral hearing loss and tinnitus.  The examinations did not reflect diabetes mellitus.  Additionally, the glucose portion of a blood test and urinalysis was normal.

Treatment records from the Mountain Home VAMC show that laboratory testing was administered in August 2007.  The results indicated elevated blood sugars.  Later that month, it was noted that the Veteran had new onset diabetes mellitus.  In October 2007, the Veteran was counseled regarding his uncontrolled blood sugar level and that insulin was recommended.  Since that time, he has received treatment for diabetes mellitus through the VA system.  Therefore, the evidence establishes the existence of the claimed disability.

Based on the post-service medical records, the earliest diagnosis of diabetes mellitus was in August 2007, which occurred over one year after the Veteran's separation from his second period of active service.  As noted previously, the Veteran contends that his diabetes mellitus actually had an earlier onset, but it was simply not diagnosed until the later time period.

In September 2011, the Board requested a medical expert opinion on the matter pursuant to 38 C.F.R. § 20.901.  The claims file was forwarded to Dr. Boby Theckedath who is an endocrinologist at the VAMC in North Chicago, Illinois.  In November 2011, Dr. Theckedath provided a medical expert opinion as to whether the Veteran's diabetes mellitus had its clinical onset during his active military service, is related to service, or manifested within one year of his discharge from service in December 2005.

Dr. Theckedath reviewed the evidence in the Veteran's claim file.  He noted an accurate medical history, including glucose tests of 83 in January 1989, 81 in March 1992, 83 in April 2002, 96 in June 2006, and 207 in October 2007.  Dr. Theckedath related the Veteran's in-service prostate and urinary problems.  He also related the post-service evidence concerning the notation of new onset diabetes mellitus in the August 2007 VA treatment records.  Dr. Theckedath's medical opinion was as follows:

Based on the medical records reviewed, the veteran had urinary frequency while he was in the National Guard in April, 2002.  His glucose at that time was 83.  His urinary symptoms worsened during his military service in 2005.  He was treated with medications at that time and he was also evaluated by urologist.  The veteran's clinical, lab and ultrasound findings were suggestive of benign prostatic hypertrophy with obstructive uropathy and worsening kidney function.

After veteran's discharge from service in December, 2005, he underwent transurethral resection of the prostate by a private urologist, in Greenville, TN on January 31, 2006.  According to the urologist's letter dated May 9, 2006, "he is now voiding well, his incontinence has totally cleared but renal insufficiency remains with Creatinine of 2.6."   The veteran's primary care provider in Mountain Home VAMC on January 11, 2006, states the veteran has documented prostate infection/prostatism, impotency and in review of systems "Endo: denies unusual weight loss, weight gain, polyuria, polydipsia, hair loss or gain."

The veteran had a plasma glucose of 96 on June 2, 2006 at 10:35 a.m.  In a patient with no symptoms to suggest diabetes, this normal Fasting Blood Sugar suggests absence of diabetes.

In August, 2007, the veteran had an elevated A1c which is suggestive of diabetes.  No blood sugar levels were reported in August 2007.

From October, 2007 onwards, his A1c has markedly increased with blood sugar above 200 fasting blood sugar.

To conclude based upon the available information, veteran had the onset of diabetes in August, 2007. The veteran was discharged from service in December, 2005.  The onset of diabetes was about 20 months after discharge from service.

Based on Dr. Theckedath's review of the Veteran's medical records, he concluded that it is not likely that the Veteran's diabetes mellitus had its clinical onset during service and is not related to any service disease, event or injury.  He also concluded that it is more likely than not that the Veteran's diabetes did not occur within one year of discharge.

In consideration of the evidence of record, and based primarily Dr. Theckedath's November 2011 medical expert opinion, the Board finds that the Veteran does not have type II diabetes mellitus that had its clinical onset during, or is related to, his active military service.  The initial clinical diagnosis of diabetes mellitus was in August 2007 and Dr. Theckedath concluded that the onset of the Veteran's diabetes mellitus was during the same time period.  Dr. Theckedath's opinion is persuasive because it was based on a review of the evidence of record and finds support in the record.  

The Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology and onset of his type II diabetes mellitus.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Dr. Theckedath considered the theory and it was not endorsed.  Thus, the Board does not accord any evidentiary weight to the Veteran's opinion in this case.  In light of the Board's finding, the Board concludes that service connection for type II diabetes mellitus is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from active military service.  As noted previously, diabetes mellitus was initially diagnosed in August 2007, which occurred approximately 20 months after service.  Although the Veteran asserts that he would have been diagnosed with diabetes mellitus earlier, Dr. Theckedath opined that the onset of the disease was indeed in August 2007 after a review of the evidence.  The evidence does not suggest that the Veteran had diabetes mellitus to a compensable degree as early as December 6, 2006-one year after separation from active service.  Thus, service connection is not warranted for type II diabetes mellitus on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the Veteran continued service in the Tennessee Army National Guard until he retired in January 2007.  Even if the Veteran had periods of active duty for training (ACDUTRA) within the one year preceding the August 2007 onset of his diabetes mellitus, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.  Thus, under no circumstance, is service connection warranted for type II diabetes mellitus on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDUTRA during National Guard service.

For the foregoing reasons, the Board finds that the claim of service connection for type II diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


